Citation Nr: 0407800	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-09 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
November 1945.  The veteran died in January 2001.  The 
appellant is the veteran's surviving spouse.  

In July 2003, the appellant had a hearing before the 
undersigned Board member at the RO.  At that hearing, the 
appellant submitted additional evidence consisting of private 
hospitalization records.  The appellant waived RO 
consideration of this evidence.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  


The appellant asserts that the veteran's cause of death was 
caused by his service-connected disabilities.  

In a claim for service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there is a 
causal connection.  38 C.F.R. § 3.312(c).  

At the time of his death, the veteran was service connected 
for residuals of cold injury of the right lower extremity 
with vascular insufficiency and peripheral nerve injury rated 
at 30 percent disabling; and residuals of cold injury of the 
left lower extremity with vascular insufficiency and 
peripheral nerve injury rated as 30 percent disabling.  

Beginning in the 1980s the veteran was seen for hypertension, 
a cardiovascular disorder, and a respiratory disorder 
including chronic pulmonary obstructive diseases (COPD).  The 
Board notes that a VA examiner in October 1996 noted a 
relationship between ischemia and the veteran's vascular 
insufficiencies-the ischemia exacerbated the vascular 
disorders.  

The veteran died in January 2001 at a private medical 
facility.  The immediate cause of death was respiratory 
arrest due to pneumonia and ventricular tachycardia; other 
significant conditions contributing to the veteran's death 
but not resulting in the underlying cause included coronary 
artery disease and COPD.  

Given the nature and complexity of the veteran's service-
connected disabilities and the cause of the veteran's death, 
the Board is of the view that a VA opinion is warranted in 
this matter.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should have the claims file 
reviewed by an appropriate VA medical 
specialist in order to provide an opinion as 
to whether is it more likely than not (i.e., 
probability greater than 50 percent), at least 
as likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
residuals of a cold injury of the right and 
left lower extremities with vascular 
insufficiency and peripheral nerve injury 
caused or contributed substantially or 
materially to cause of his death.  A complete 
rationale should be given for all opinions and 
conclusions expressed.  

2.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  Then, the RO should then readjudicate the 
claim of entitlement to service connection 
for cause of the veteran's death.  

4.  If the benefit sought remains denied, the 
appellant and her representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  Thereafter, the case 
should be returned to Board for further 
appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



